DETAILED ACTION
Remarks
The instant application having Application Number 16/375166 filed on April 4, 2019 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed et al. (US Patent Publication No. 2014/0379690 A1, ‘Ahmed’, hereafter, provided by the Applicant’s IDS).

Regarding claim 1. Ahmed teaches a computer-implemented method, comprising: 
executing a query, the query requiring access to one or more tables stored in a database system, the query including one or more filter predicates (An execution plan is a set of directives, such as a query tree structure, that is prepared for an execution engine. Two queries or execution plans are semantically equivalent to each other when the two queries or execution plans, Ahmed [0012].  The execution plan also shows the predicate or operation identifier that triggers the underlying operations, and the order that these operations would be performed by an execution plan that is executing query, Ahmed [0079]); 
identifying, using a unique key value corresponding to a first filter predicate in the one or more filter predicates, at most one row in the one or more tables including a portion of data matching the unique key value (An execution plan is a set of directives, such as a query tree structure, that is prepared for an execution engine. Two queries or execution plans are semantically equivalent to each other when the two queries or execution plans.  …, the following query, Q3, contains a set operator and subquery ("NOT EXISTS (SELECT 1 FROM T1 Y WHERE X.c=Y.c and X.d=Y.d and Y.b>2)") having a filter predicate ("Y.b>2") and predicates that, under the NOT EXISTS operator, cause special treatment for NULL values ("X.c=Y.c and X.d=Y.d"). Here the columns (T1.c, T1.d) form a unique key; that is, (T1.c, T1.d) have a unique value for each row of T1. As shown, the subquery and the outer query ("SELECT X.d FROM T1 X WHERE NOT EXISTS(Z)," where Z is the subquery) both reference the same data object, T1; the outer query instantiates T1 as "X", and the inner query instantiates T1 as "Y", Ahmed [0040-0041]); 
comparing, using one or more filter values corresponding to the one or more filter predicates, at least another portion of data in the identified row to the one or more filter values to determine whether the another portion of data matches the one or more filter values (query, Q3, contains a set operator and subquery ("NOT EXISTS (SELECT 1 FROM T1 Y WHERE X.c=Y.c and X.d=Y.d and Y.b>2)") having a filter predicate ("Y.b>2") and predicates that, under the NOT EXISTS operator, cause special treatment for NULL values ("X.c=Y.c and X.d=Y.d"). Here the columns (T1.c, T1.d) form a unique key; that is, (T1.c, T1.d) have a unique value for each row of T1, Ahmed [0041-0042] … different possible query transformations may be compared to each other using a cost-based approach, and different one(s) of the transformations may be selected based on the different predicted costs of the transformations or the subquery elimination may be performed on the basis of some heuristics, Ahmed [0045-0047]); and 
outputting, based on the comparing, a result of the execution of the query, wherein the result includes the data stored in the identified row upon determination that the stored data matches the unique key value corresponding to the first filter predicate and the one or more filter values corresponding to the remaining filter predicates in the one or more filter predicates (result in transformed query, Q4. The transformation from Q3 to Q4 takes advantage of the fact that X and Y refer to the same table. In the case where X and Y refer to the same table, and where the same columns of that table are referenced on both sides of equivalence operations under a set operator such as NOT EXISTS, a first instance of the columns (X.c and X.d in the example) will always match a corresponding row, Ahmed [0042] … different possible query transformations may be compared to each other using a cost-based approach, and different one(s) of the transformations may be selected based on the different predicted costs of the transformations or the subquery elimination may be performed on the basis of some heuristics, Ahmed [0045-0047]).  
Regarding claim 2. Ahmed teaches, wherein identifying further comprises searching, using the unique key value, the one or more tables to identify the at most one row; and terminating the searching upon identifying the at most one row (the query processor determines that a set operator and a subquery of the set operator in the initial query contains at least one filter predicate that defines at least one condition. The query processor may also determine that, when filter predicate(s) appear in the subquery, the columns involved in the connecting or correlating condition(s) associated with the subquery collectively form a unique key.  … a unique key; have a unique value for each row, Ahmed [0040-0041]).  
Regarding claim 3. Ahmed teaches, wherein the one or more filter predicates are evaluated using at least one of a data vector lookup and a dictionary lookup (Q1, contains a set operator, ANY( ), having a subquery, "SELECT Y.a FROM T1 Y," the set operator appearing in a WHERE clause of an outer query, "SELECT COUNT(X.b) FROM T1 X WHERE X.a=ANY (Z)," where Z is the subquery. As shown, the subquery and the outer query both reference the same data object, T1; the outer query instantiates T1 as "X", and the inner query instantiates T1 as "Y". 
TABLE-US-00001 Q1: SELECT COUNT(X.b) FROM T1 X WHERE X.a = ANY (SELECT Y.a FROM T1 Y), Ahmed [0037-0038]).  
Regarding claim 4. Ahmed teaches, wherein the one or more filter predicates are evaluated using a column lookup (Ahmed [0040-0042]). 
Regarding claim 5. Ahmed teaches, wherein the result is an empty result upon determination that no rows in the one or more tables include data matching at least one of the first filter predicate and the one or more filter values corresponding to the remaining filter predicates (Ahmed [0040-0042], 0046-0047]).  
Regarding claim 8. Ahmed teaches a system comprising: at least one programmable processor; and  27E-filedAtty. Dkt. No.: 54874-471FO1US/190339US01 Date of Submission: April 4, 2019 a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor (a computer system 100 in which some embodiments of the present invention may be embodied. Computer system includes a bus or other communication mechanism for communicating information, and a hardware processor coupled with bus for processing information.  … Such instructions, when stored in non-transitory storage media accessible to processor 304, render computer system 300 into a special-purpose machine, Ahmed [0089-0090]), cause the at least one programmable processor to perform operations comprising: 
although claim 8 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 8. Therefore; claim 8 is rejected for at least the same reason as claim 1 above.
Regarding claims 9-12, the method steps of claims 2-5 substantially encompass the system recited in claims 9-12.  Therefore, claims 9-12 are rejected for at least the same reason as claims 2-5 above.
Regarding claim 15. Ahmed teaches a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor (a computer system 100 in which some embodiments of the present invention may be embodied. Computer system includes a bus or other communication mechanism for communicating information, and a hardware processor coupled with bus for processing information.  … Such instructions, when stored in non-transitory storage media accessible to processor 304, render computer system 300 into a special-purpose machine, Ahmed [0089-0090]), cause the at least one programmable processor to perform operations comprising:
although claim 15 directed to a product, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the product recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claims 16-19, the method steps of claims 2-5 substantially encompass the product recited in claims 16-19.  Therefore, claims 16-19 are rejected for at least the same reason as claims 2-5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US Patent Publication No. 2014/0379690 A1, ‘Ahmed’, hereafter, provided by the Applicant’s IDS) in view of Scheuermann et al. (US Patent Publication No. 2009/0259644 A1, ‘Scheuermann’, hereafter).

Regarding claim 6. Ahmed does not teach, wherein the query is executed by a database execution engine and the query is received from an application separate from the database execution engine.  
However, Scheuermann teaches wherein the query is executed by a database execution engine and the query is received from an application separate from the database execution engine (The hybrid database server may include one or more components that may be configured to receive a query, parse the query and compute a query execution plan and to process the query execution plan using one or more different types of execution engines, Scheuermann [0031-0032].  The application interfaces may include one or more interfaces that enable the hybrid database server to communicate with other external applications. For example, the application interfaces  may enable the hybrid database server to interface with an application that enables an end user to enter a query into an application and to receive results of the query, Scheuermann [0034]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Ahmed and Scheuermann before him/her, to modify Ahmed with the teaching of Scheuermann’s hybrid database system using runtime reconfigurable hardware.  One would have been motivated to do so for the benefit of accelerating the execution of database transactions (Scheuermann, Abstract and [0003]).
Regarding claim 7. Ahmed does not teach, wherein the query is executed in accordance with a query plan optimized by the database execution engine.  
However, Scheuermann teaches wherein the query is executed in accordance with a query plan optimized by the database execution engine (a storage management module that may be logically coupled to the hybrid query engine and to the execution engine module and that may be configured to interact with multiple storage resources and to optimize distribution of data between the execution engine module and the multiple storage resources. The system also may include a scheduler that may be logically coupled to the hybrid query engine, the execution engine module and the routines management module and that may be configured to receive the query execution plan and to schedule operations on the reconfigurable hardware execution engine, the main memory execution engine and the disc resident execution engine, Scheuermann [0005-0008], [0010], [0045], [0070-0071]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Ahmed and Scheuermann before him/her, to modify Ahmed with the teaching of Scheuermann’s hybrid database system using runtime reconfigurable hardware.  One would have been motivated to do so for the benefit of accelerating the execution of database transactions (Scheuermann, Abstract and [0003]).
Regarding claims 13-14, the method steps of claims 6-7 substantially encompass the system recited in claims 13-14.  Therefore, claims 13-14 are rejected for at least the same reason as claims 6-7 above.
Regarding claim 20, the method steps of claims 6-7 substantially encompass the product recited in claim 20.  Therefore, claim 20 is rejected for at least the same reason as claims 6-7 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168